United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-1880
                                  ___________

Michael W. Blodgett,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United
States
    v.                     * District Court for the
                           * District of Minnesota.
United States of America, *       [UNPUBLISHED]
                           *
         Appellee.         *
                      ___________

                                           Submitted:        October 6, 1997

                                                       Filed: October 10,
1997
                                  ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.


    Michael W. Blodgett brought a 28 U.S.C. § 2255
motion, alleging ineffective assistance of counsel, trial
and sentencing errors, and a violation of double
jeopardy.   After careful review of the record and the
parties& submissions, we agree with the district court1
that Blodgett did not show that his counsel was

       1
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota.
ineffective and that




                       -2-
Blodgett either had procedurally defaulted or was barred
from raising his other claims.     We conclude that the
issues do not warrant further discussion, and we affirm
the judgment. See 8th Cir. R. 47B.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-